403 F.2d 719
71 L.R.R.M. (BNA) 2479
The STATE OF NEW YORK, Petitioner-Appellee,v.Robert FULLER, Individually and as President of Local 69,Creedmoor State Hospital, American Federation of State,County and Municipal Employees, AFL-CIO, William Russ,Individually and as President of New York State EmployeesDistrict Council 50, AFSCME, AFL-CIO, Alfred B. Wurf,Individually and as Executive Director of District Council50, AFSCME, AFL-CIO and Lillian Roberts, Individually and asOrganization Director of Mental Health Locals, affiliatedwith District Council 50, AFSCME, AFL-CIO, Respondents-Appellants.
Nos. 279-282, Dockets 32991-32994.
United States Court of Appeals Second Circuit.
Argued Dec. 4, 1968.Decided Dec. 11, 1968.

Maria L. Marcus, Asst. Atty. Gen.  (Louis J. Lefkowitz, Atty. Gen., of the State of New York, Samuel A. Hirshowitz, First Asst. Atty. Gen., and Mortimer Sattler, Asst. Atty. Gen., on the brief), for appellee.
Bertram Perkel, New York City (Steven Goldsmith and Schulman, Abarbanel & Kroner, New York City, on the brief), for appellants.
Before LUMBARD, Chief Judge, FRIENDLY, Circuit Judge, and FRANKEL, District Judge.1
PER CURIAM:


1
We affirm the order of the District Court, entered November 18, 1968, which remanded to the Supreme Court, Queens County, this civil action brought by the State of New York seeking an injunction restraining appellants from engaging in, or encouraging, a strike against the State.



1
 Sitting by designation